EXAMINER’S COMMENT
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
	The IDS filed 6/17/2020 was previously considered.  The signed and initialed PTO 1449 was mailed on 8/27/2020.  The mailed copy did not include the statement that all references were considered except where lined through.  This statement has been added to the previously considered IDS and a corrected copy has been mailed herewith.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

The title has been changed to the following:
CELL ENGINEERING USING MICRORNAS

The paragraph at page 10, lines 3-11 has been amended as follows:
CHO-DG44 cells stably secreting an IgG1 (BIWA4) were stably transfected with an expression vector encoding either hsa-miR-557 (pcDNA6.2-GW/emGFP-miR557-miR557) or hsa-miR-1287 (pcDNA6.2-GW/emGFP-miR1287-miR1287) or encoding for both miRNAs (hsa-miR-557 top panel[[A]]) or hsa-miR-1287 (bottom panel[[B]]) microRNA by qPCR analysis. Cells transfected with the mature miRNA (hsa-miR-557 or hsa-miR1287) served as a positive control. For the positive control, RNA was extracted one day after transient transfection. Relative expression was calculated by normalizing to the reference RNU6B.

The paragraph at page 10, lines 15-25 has been amended as follows:
CHO-DG44 cells stably secreting an IgG1 (BIWA4) were stably transfected with a combination of two validated miRNA hits (pcDNA6.2-GW/emGFP-miR557-miR1287) or a negative control miRNA expression plasmid (pcDNA6.2-GW/emGFP-neg. control-miRNA) and enriched for GFP positive cells by FACS. Stable pools (3 independent pools for the miRNA combination miR557-miR1287 and 4 independent pools for the neg. control miRNA) were grown in fed-batch cultures. Cell density and antibody concentration in the supernatant were determined on day 3-7 by cell counting with trypane blue exclusion and ELISA analysis, respectively, and specific productivity was calculated. A representative experiment is shown and the data correspond to the mean of the independent pools for product concentration (BIWA4) (top panel[[A]]), specific productivity (middle panel[[B]]) and viable cell density (bottom panel[[C]]). Error bars represent SEM. The experiment was repeated three times. The parental cell line (CHO-DG44 secreting BIWA4) served as an additional control.

The paragraph at page 10, lines 29-38 has been amended as follows:

combination of 2 validated miRNA hits (-miR557-miR1287-clone) or the respective empty vector control expressing GFP (-control-clone) were used during fed-batch cultures. Three independent pools stably expressing a neg. control miRNA (pcDNA6.2-GW/emGFP-neg. control-miRNA) served as further controls. Cell density and antibody concentration in the supernatant were determined on day 3-11 by cell counting with trypane blue exclusion and ELISA analysis, respectively, and specific productivity was calculated. Shown is the specific productivity (top panel[[A]]) and product concentration (bottom panel[[B]]) of the single clone expressing the miR557-miR1287 combination compared to the control clone and the mean of the three independent pools (neg. control-miRNA).

The paragraph at page 11, lines 17-27 has been amended as follows:
HeLa cells were transiently transfected with different miRNAs (hsa-miR-125a-3p, hsa-miR-1978 and hsa-miR557) followed by ssHRP-FLAG transfection two days later. The next day, the medium was changed and the activity of secreted HRP in the supernatant was measured after 4 h (white bars) and 6 h (black bars) by luminescence measurement. The results were normalized to miRNA neg. control and are shown as relative luminescence units (RLU) (top panel[[A]]) (n=4, error bars SEM). Furthermore, endogenous IL-8 secretion was measured two days after transient miRNA (hsa-miR-125a-3p, hsamiR-1271, hsa-miR-185*, hsa-miR-193b*, hsa-miR-1978, hsa-miR-299-3p and hsa-miR557) transfection. Medium was changed and collected after 6 h (white bars) and 24 h (black bars). Supernatants were analysed by ELISA and results were normalized bottom panel[[B]]) (n=3, error bars SEM). Cells transfected without RNA (mock) or untransfected cells as shown served as additional controls.

The paragraph at page 52, line 38 to page 53, line 5 has been amended as follows:
To explore whether transient expression of microRNAs enhances the constitutive secretion of a
model cargo protein in human cells, HeLa cells are transiently transfected with 3 microRNAs by
lipofection. Two days post transfection, ssHRP-FLAG is transiently transfected and 24 hours later the amount of ssHRP in the supernatant of the cells is determined after 4 and 6 hours, quantified by addition of ECL reagent and measurement of the luminescent signal in plate reader. All three microRNAs (hsa-miR-125a-3p, hsa-miR-1978 and hsa-miR-557) tested exerted a positive effect on ssHRP secretion of human Hela cells (Figure 14, top panel[[A]]), providing evidence that the microRNAs function in a species- and product-independent manner.

The paragraph at page 53, lines 8-14 has been amended as follows:
To explore whether transient expression of microRNAs enhances the constitutive secretion of an
endogenous model cargo protein in human cells, Hela cells are transiently transfected with 7 microRNAs by lipofection. Two days post transfection the amount of IL-8 in the supernatant of the cells is determined after 6 and 24 hours, quantified by ELISA analysis. All 7 microRNAs (hsa-miR-125a-3p, hsa-miR-1271, hsa-miR-185*, hsa-miR-193b*, hsa-miR-1978, hsa-miR-299-3p and hsa-miR-557) tested exerted a positive effect on IL-8 secretion of human Hela cells (Figure 14, bottom panel[[B]]), providing evidence that the microRNAs function in a species- and product-independent manner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The amendment filed 6/16/2021 obviates the rejections made in the Office action mailed 3/17/2021.  The closest prior art is Barron et al (Engineering CHO cell growth and recombinant protein productivity of miR-7. Journal of Biotechnology, Vol. 151, pages 204-211, 2011, available online December 15, 2010, cited as reference 3 on the IDS filed 10/6/2017).  Barron et al teach that transient transfection of miR-7 in Chinese Hamster Ovary (CHO) cells is capable of increasing protein production per cell at 37 °C, although overall yield was reduced by decreased cell proliferation (e.g., Abstract).  Barron et al suggest the establishment of a stable miR-7 overexpressing cell line (e.g., page 210, left column, 1st full paragraph).  However, Barron et al do not teach expression of the claimed miRNA sequences, in either a transiently or stably transfected cell line.  Jadhav et al (A screening method to assess biological effects of microRNA overexpression in Chinese Hamster Ovary Cells. Biotechnology and Bioengineering, Vol. 109, No. 6, June 2012, published online March 22, 2012, cited as reference 18 on the IDS filed 10/6/2017), and Koh et al (Identification and expression analysis of miRNAs during batch culture of HEK-293 cells. Journal of Biotechnology, Vol. 140, pages 149-155, 2009) teach that the effect of microRNA introduction or overexpression on mammalian cells must be experimentally determined.  Thus, it would have been unpredictable to substitute one miRNA sequence for another, and one would have had no expectation of success in arriving at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916.  The examiner can normally be reached on M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Jennifer Dunston
Primary Examiner
Art Unit 1636



/Jennifer Dunston/Primary Examiner, Art Unit 1699